DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 21, 2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 21, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 2-3 are of poor quality. The text and/or lines in the drawings are of poor quality which makes the text difficult to read and some of the lines difficult to interpret. For example, the lines for the reference numbers pointing to the glasses in Figure 2 are too small—making it difficult to see which lines connect to which feature. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The disclosure is objected to because of the following informalities: The paragraphs are numbered incorrectly. As per 37 C.F.R. 1.52, the paragraphs numbers should consist of four numerals enclosed in square brackets and appear in the left margin; see 37 C.F.R. 1.52(b)(6).   
Appropriate correction is required.

Claim Objections
Claims 1, 6, 8-9, 15-17, and 19 are objected to because of the following informalities:  
Each of claims 1, 9, and 16 recites determine a minimum… and should recite “determining a minimum…” for consistency;
Each of claims 1, 9, and 16 recites within than minimum distance… 
Each of claims 6, 13, and 19 recites deploying a reinforcement learning model on the guidance assistance device for the user to generate…. For clarity purposes, “for the user” should be removed; and
Each of claims 8, 15, and 17 recites  to identify from the video data one or more entities and should recite “to identify, from the video data, one or more entities.”
Appropriate correction is required.

Claim Interpretation
Examiner is interpreting the limitation the categorization Ci specified by the user, found in each of claims 1, 9, and 16, as being any input by the user into the AI, as further explained below. 

Examiner is interpreting claim 10 as depending from claim 9 rather than claim 10, because claim 10 cannot depend from itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 7-10, and 14-16 along with the corresponding dependent claims 4-6, 11-13, and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1, 9, and 16 recites the limitations the entity and said entity.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear how these two limitations, which Examiner is interpreting as referring to the same claim element, relate to the one or more entities and/or the identified entities recited earlier in the corresponding claims.

Each of claims 1, 9, and 16 recites the limitation the categorization.  There is insufficient antecedent basis for this limitation in the claim. 

Each of claims 1, 9, and 16 recites the limitation the categorization Ci specified by the user. It is unclear what the categorization relates to, since categorizing the entities is done by the AI. Additionally, it is unclear what is actually specified by the user. For purposes of this Action, Examiner is interpreting this limitation to mean that there is user input into the AI. 

Each of claims 2, 7, and 14 recites data more than once. It is unclear whether these limitations relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. 

Each of claims 3 and 10 recites feedback more than once. It is unclear whether these limitations relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element.

Each of claims 7 and 14 recites record video and audio data. It is unclear whether this data relates to the previously claimed data or if it is a separate limitation. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element.

Each of claims 8 and 15 recites one or more entities two or more times. It is unclear if these are relating to the same or different limitations. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 18 along with the corresponding dependent claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is rejected as improperly depending from itself, and claim 18 is rejected as failing to further limit claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner also notes that it appears that the dependency of claims 11-14 may also me typographical errors and encourages Applicant to review those claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As explained above and/or below, Examiner is interpreting the independent claims to require input from the user into the system. Additionally, the claims require feedback based on the user input which is provided to the user. This combination of user input, software steps based on the user input, and feedback to the user based on the software steps is sufficient for fulfilling the requirements of 35 U.S.C. 101. Examiner notes that, if Applicant amends the claims such that Examiner’s interpretation is no longer reasonable, the claims may later be rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over NPL Document “Wearable Travel Aid for Environment Perception and Navigation of Visually Impaired People” (hereinafter “Bai”).

Regarding claim 1, Bai discloses a computer-implemented method for navigation guidance around various object types in a vicinity of a guidance assistance device for a user (see at least Figure 2 and p. 8, Sec. 3, Par. 1-2; computer implementation is not explicitly taught. However, it is obvious in view of Bai, as discussed below), the method comprising: 
receiving, by a first information handling system comprising a processor and a memory, data regarding an environment around the guidance assistance device (see at least Figure 2, Figure 3, and p. 8, Sec. 3, Par. 1-2; information is gathered and put into the processing system which is capable of storing information, for example, by an RGB-D camera, an IMU sensor, a GPS sensor); 
analyzing, by the first information handling system, the data regarding the environment around the guidance assistance device to identify one or more entities E (El, E2, ... Ei) (see at least Figure 2, Figure 3, and p. 9-10, Sec. 3.1.3, Par. 1-2; obstacles (i.e., entities) are identified via the processing system); 
applying an artificial intelligence (Al) machine learning analysis to the identified entities E (El, E2, ... Ei) to group the one or more entities E (El, E2, ... Ei) into corresponding categories C (C1, C2, .... C) and determine a minimum spacing distance Dmin (D1, D2, ... Di) for each of the one or more entities E (El, E2, ... Ei), wherein the minimum spacing distance Dmin is a minimum distance between the guidance assistance device and the entity Ei based on the categorization Ci specified by the user (see at least Figure 2, Figure 3, Figure 7, Figure 8, Figure 9, and p. 13-17, Sec. 3.2.1-3.2.2, and 3.3.1-3.3.2; AI, such as a CNN, may be used to categorize the obstacles (i.e., entities) and the Zmin distance (i.e., minimum spacing distance) is determined for each of the obstacles relative to the VIP (i.e., user), and the user may specify which information is desired); and 
providing feedback, by the first information handling system, to the user when any of the one or more entities E (El, E2, ... Ei) is within than minimum spacing distance Dmin corresponding to said entity (see at least p. 15-17, Sec. 3.3; feedback is provided to the user about obstacles within the user’s vicinity which may be based on user input into the system).
Bai does not explicitly teach that the method is implemented via a computer. However, throughout the document software steps and software modules which are executed to achieve the claimed method, and one of ordinary skill in the art, before the time of filing would recognize that software modules would be executed via a computer; see Bai at least at p. 23-24, Sec. 4.4, Par. 1 and the document generally.

Regarding claim 2, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses where receiving data regarding the environment comprises receiving data at one or more wearable devices worn by the user (see at least Fig. 1 and p. 1-2, Sec. Introduction, Par. 3; eyeglasses with the sensors attached may be worn by the user).

Regarding claim 3, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses where providing feedback to the user comprises providing feedback selected from a group consisting of audio, visual, and haptic based on a profile for the user and state of a first entity (see at least Figure 2 and p. 8, Sec. 3, Par. 1-2; the feedback may comprise audio feedback based on the user inputs. Examiner notes that other embodiments described in the article utilize visual and/or haptic feedback).

Regarding claim 4, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses where the minimum spacing distance Dmin for a first entity is adjusted based on a state of the first entity (see at least p. 7, Sec. 2.2, Par. 1; the parameters for different obstacles (i.e., entities) may be adjusted based on the scenario (i.e., state)).

Regarding claim 5, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses wherein the minimum spacing distance Dmin determined for each of the one or more entities E (El, E2, ... Ei) is iteratively monitored and adjusted based on heuristics or a learned comfort level for the user being in proximity to the one or more entities E (El, E2, ... Ei) (see at least p. 13-14, Sec. 3.2.1-3.2.2; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user Zmin (i.e., dmin) proximity to each of the one or more objects).

Regarding claim 6, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses where applying the artificial intelligence (AI) machine learning analysis comprises deploying a reinforcement learning model on the guidance assistance device for the user to generate an optimal notification to assist the user in navigating through the environment (see at least p. 13-15, Figure 8, Sec. 3.2.1-3.3.1; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user zmin (i.e., dmin) proximity to each of the one or more objects in order to generate the most accurate (i.e., optimal) notification for helping the user through the environment).

Regarding claim 7, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses where receiving data regarding the environment comprises using a camera embedded in a wearable device worn by the user to record video and audio data regarding the environment around the guidance assistance device (see at least Figure 1 and p. 1-2, Sec. Introduction, Par. 3; data is received at the wearable device including video and audio receivers for environmental data inputs).

Regarding claim 8, Bai renders obvious all of the limitations of claim 7. Additionally, Bai discloses where analyzing the data regarding the environment around the guidance assistance device comprises employing a Region-Based Convolutional Neural Networks (R-CNN) model to identify from the video data one or more entities E (El, E2, ... Ei) in space and audio to associate with entities in the space while the user is navigating through the environment (see at least Figure 8, p. 7, Sec. 2.2, Par. 4 and p. 15, Sec. 3.3; the CNN may be a region CNN, and audio may be used to associate entities with the space while the user navigates through the environment).

Regarding claim 9, Bai discloses an information handling system comprising (see at least Figure 2 and p. 8, Sec. 3, Par. 1-2): 
one or more processors (see at least p. 23-24, Sec. 4.4, Par. 1 and the document generally; while a processor is not explicitly taught, the processing steps described throughout the document in combination with the computational cost analysis for processing software modules renders obvious the use of one or more processors); 
a memory coupled to at least one of the processors (see at least p. 23-24, Sec. 4.4, Par. 1 and the document generally; while a memory is not explicitly taught, the processing steps described throughout the document, some of which require storage of information, in combination with the computational cost analysis for processing software modules renders obvious the use of one or more memories); 
a set of instructions stored in the memory and executed by at least one of the processors to provide navigation guidance around various object types in a vicinity of a guidance assistance device for a user, wherein the set of instructions are executable to perform actions of (see at least p. 8-17, Sec. 3 generally): 
receiving, by the system, data regarding an environment around the guidance assistance device (see at least Figure 2, Figure 3, and p. 8, Sec. 3, Par. 1-2; information is gathered and put into the processing system which is capable of storing information, for example, by an RGB-D camera, an IMU sensor, a GPS sensor); 
analyzing, by the system, the data regarding the environment around the guidance assistance device to identify one or more entities E (El, E2, ... Ei) (see at least Figure 2, Figure 3, and p. 9-10, Sec. 3.1.3, Par. 1-2; obstacles (i.e., entities) are identified via the processing system); 
applying an artificial intelligence (AI) machine learning analysis to the identified entities E (El, E2, ... Ei) to group the one or more entities E (El, E2, ... Ei) into corresponding categories 13 C (Cl, C2, .... Cj) and determine a minimum spacing distance Dmin (D1, D2, ... Di) for each of 14 the one or more entities E (El, E2, ... Ei), wherein the minimum spacing distance Dmin is a minimum distance between the guidance assistance device and the entity Ei based on the categorization Ci specified by the user (see at least Figure 2, Figure 3, Figure 7, Figure 8, Figure 9, and p. 13-17, Sec. 3.2.1-3.2.2, and 3.3.1-3.3.2; AI, such as a CNN, may be used to categorize the obstacles (i.e., entities) and the Zmin distance (i.e., minimum spacing distance) is determined for each of the obstacles relative to the VIP (i.e., user), and the user may specify which information is desired); and 
providing feedback, by the system, to the user when any of the one or more entities E (El, E2, ... Ei) is within than minimum spacing distance Dmin corresponding to said entity (see at least p. 15-17, Sec. 3.3; feedback is provided to the user about obstacles within the user’s vicinity which may be based on user input into the system).
Bai does not explicitly teach that the method is implemented via one or more memories and one or more processors. However, throughout the document software steps and software modules which are executed to achieve the claimed method, and one of ordinary skill in the art, before the time of filing would recognize that software modules would be executed via a one or more memories and one or more processors; see Bai at least at p. 23-24, Sec. 4.4, Par. 1 and the document generally.

Regarding claim 10, Bai renders obvious all of the limitations of claim 10. Additionally, Bai discloses wherein the set of instructions are executable to provide feedback to the user by providing feedback selected from a group consisting of audio, visual, and haptic based on a profile for the user and state of a first entity (see at least Figure 2 and p. 8, Sec. 3, Par. 1-2; the feedback may comprise audio feedback based on the user inputs. Examiner notes that other embodiments described in the article utilize visual and/or haptic feedback).

Regarding claim 11, Bai renders obvious all of the limitations of claim 10. Additionally, Bai discloses wherein the set of instructions are executable to adjust the minimum spacing distance Dmin for a first entity based on a state of the first entity (see at least p. 7, Sec. 2.2, Par. 1; the parameters for different obstacles (i.e., entities) may be adjusted based on the scenario (i.e., state)).

Regarding claim 12, Bai renders obvious all of the limitations of claim 10. Additionally, Bai discloses wherein the set of instructions are executable to iteratively monitor and adjust the minimum spacing distance Dmin for each of the one or more entities E (El, E2, ... Ei) based on heuristics or a learned comfort level for the user being in proximity to the one or more entities E (El, E2, ... Ei) (see at least p. 13-14, Sec. 3.2.1-3.2.2; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user zmin (i.e., dmin) proximity to each of the one or more objects).

Regarding claim 13, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses wherein the set of instructions are executable to apply the artificial intelligence (AI) machine learning analysis by deploying a reinforcement learning model on the guidance assistance device for the user to generate an optimal notification to assist the user in navigating through the environment (see at least p. 13-15, Figure 8, Sec. 3.2.1-3.3.1; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user zmin (i.e., dmin) proximity to each of the one or more objects in order to generate the most accurate (i.e., optimal) notification for helping the user through the environment).

Regarding claim 14, Bai renders obvious all of the limitations of claim 1. Additionally, Bai discloses wherein the set of instructions are executable to receive data regarding the environment by receiving video data from a camera embedded in a wearable device worn by the user to record video and audio data regarding the environment around the guidance assistance device (see at least Figure 1 and p. 1-2, Sec. Introduction, Par. 3; data is received at the wearable device including video and audio receivers for environmental data inputs).

Regarding claim 15, Bai renders obvious all of the limitations of claim 14. Additionally, Bai discloses wherein the set of instructions are executable to analyze the data regarding the environment around the guidance assistance device 3 by employing a Region-Based Convolutional Neural Networks (R-CNN) model to identify from the video data one or more entities E (El, E2, ... Ei) in space and audio to associate with entities in the space while the user is navigating through the environment (see at least Figure 8, p. 7, Sec. 2.2, Par. 4 and p. 15, Sec. 3.3; the CNN may be a region CNN, and audio may be used to associate entities with the space while the user navigates through the environment).

Regarding claim 16, Bai discloses a computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by an information handling system, causes the system to assist with navigation guidance around various object types in a vicinity of a guidance assistance device for a user by (see at least p. 23-24, Sec. 4.4, Par. 1 and the document generally; while neither a computer program product nor a computer readable storage medium is not explicitly taught, the processing steps described throughout the document, some of which require storage of information, in combination with the computational cost analysis for processing software modules renders obvious the use of one or more computer program products and computer readable storage mediums): 
receiving, by the system comprising a processor and a memory, video data from a camera embedded in one or more wearable devices worn by the user to record video of the environment around the guidance assistance device (see at least Figure 2, Figure 3, and p. 8, Sec. 3, Par. 1-2; information is gathered and put into the processing system which is capable of storing information, for example, by an RGB-D camera, an IMU sensor, a GPS sensor); 
analyzing, by the system, the video data regarding the environment around the guidance assistance device to identify one or more entities E (El, E2, ... Ei) (see at least Figure 2, Figure 3, and p. 9-10, Sec. 3.1.3, Par. 1-2; obstacles (i.e., entities) are identified via the processing system); 
applying an artificial intelligence (AI) machine learning analysis to the identified entities E (El, E2, ... Ei) to group the one or more entities E (El, E2, ... Ei) into corresponding categories C (C1, C2, .... C) and determine a minimum spacing distance Dmin (D1, D2, ... Di) for each of the one or more entities E (El, E2, ... Ei), wherein the minimum spacing distance Dmin is a minimum distance between the guidance assistance device and the entity Ei based on the categorization Ci specified by the user (see at least Figure 2, Figure 3, Figure 7, Figure 8, Figure 9, and p. 13-17, Sec. 3.2.1-3.2.2, and 3.3.1-3.3.2; AI, such as a CNN, may be used to categorize the obstacles (i.e., entities) and the Zmin distance (i.e., minimum spacing distance) is determined for each of the obstacles relative to the VIP (i.e., user), and the user may specify which information is desired); and 
providing feedback, by the system, to the user when any of the one or more entities E (El, E2, ... Ei) is within than minimum spacing distance Dmin corresponding to said entity (see at least p. 15-17, Sec. 3.3; feedback is provided to the user about obstacles within the user’s vicinity which may be based on user input into the system).
Bai does not explicitly teach that the method is implemented via one or more computer program products and computer readable storage mediums. However, throughout the document software steps and software modules which are executed to achieve the claimed method, and one of ordinary skill in the art, before the time of filing would recognize that software modules would be executed via one or more computer program products and computer readable storage mediums; see Bai at least at p. 23-24, Sec. 4.4, Par. 1 and the document generally.

Regarding claim 17, Bai renders obvious all of the limitations of claim 16. Additionally, Bai discloses further comprising computer instructions that, when executed by the system, causes the system to analyze the video data by employing a Region-Based Convolutional Neural Networks (R-CNN) model to identify from the video data one or more entities E (El, E2, ... Ei) in space and audio to associate with entities in the space while the user is navigating through the environment (see at least Figure 8, p. 7, Sec. 2.2, Par. 4 and p. 15, Sec. 3.3; the CNN may be a region CNN, and audio may be used to associate entities with the space while the user navigates through the environment).

Regarding claim 18, Bai renders obvious all of the limitations of claim 17. Additionally, Bai discloses further comprising computer instructions that, when executed by the system, causes the system to cluster each of the one or more entities E (El, E2, ... Ei) into one of the corresponding categories C (Cl, C2, .... Cj) (see at least Figure 2, Figure 3, Figure 7, Figure 8, Figure 9, and p. 13-17, Sec. 3.2.1-3.2.2, and 3.3.1-3.3.2; AI, such as a CNN, may be used to categorize the obstacles (i.e., entities)). 112d

Regarding claim 19, Bai renders obvious all of the limitations of claim 18. Additionally, Bai discloses further comprising computer instructions that, when executed by the system, causes the system to apply the artificial intelligence (AI) machine learning analysis by using a reinforcement learning model on the guidance assistance device for the user to generate an optimal notification to assist the user in navigating through the environment (see at least p. 13-15, Figure 8, Sec. 3.2.1-3.3.1; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user zmin (i.e., dmin) proximity to each of the one or more objects in order to generate the most accurate (i.e., optimal) notification for helping the user through the environment).

Regarding claim 20, Bai renders obvious all of the limitations of claim 19. Additionally, Bai discloses further comprising computer instructions that, when executed by the system, causes the system to iteratively monitor and adjust the minimum spacing distance Dmin for a first entity based on a state of the first entity or based on heuristics or a learned comfort level for the user being in proximity to the one or more entities E (El, E2, ... Ei) (see at least p. 13-14, Sec. 3.2.1-3.2.2; the CNN iteratively updates the entity information including category, and the depth-based object detection uses that information to determine user zmin (i.e., dmin) proximity to each of the one or more objects).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	"Assistive technology solutions for aiding travel of pedestrians with visual impairment" which relates to navigating aids for users having visual impairments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663